  Case 1:18-bk-10973            Doc 71   Filed 04/04/19 Entered 04/04/19 09:37:57          Desc Main
                                         Document     Page 1 of 6


                       UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF RHODE ISLAND
____________________________________

In Re: Deborah Owen
       Michael Owen, Sr.                                             Case No. 18-10973
                        Debtors.                                     Chapter 13
_______________________________________

                                     MOTION FOR RELIEF FROM
                                   AUTOMATIC STAY PURSUANT TO
                                     11 U.S.C. SECTION 362(d)(1)
                 Ford Motor Credit Company LLC, a secured creditor in the above-captioned bankruptcy

case, by its counsel, Lynda Laing, Esq., as and for a Motion for Relief from Automatic Stay pursuant to

11 U.S.C. Section 362(d)(1), states the following as grounds therefore:

          1.     On June 1, 2018, the debtors, above-named, filed a voluntary petition in Bankruptcy

under Title 11, Chapter 13, U.S.C., in the United States Bankruptcy Court, for the District of Rhode

Island.

          2.     The Court has jurisdiction to entertain this motion under 28 U.S.C. Section 157.

          3.     Ford Motor Credit Company LLC is a secured creditor herein and the holder of a duly

perfected purchase money security interest in one (1) 2011 Dodge Ram with VIN # ending 6106

(hereinafter "collateral") owned by, and upon information and belief, in the possession and control of

the debtors, above-named.

          4.     Pursuant to 11 U.S.C. Section 362, upon the commencement of the instant bankruptcy

case, Ford Motor Credit Company LLC is stayed from taking any action against the debtors to obtain

possession of the collateral.

          5. On December 24, 2013, the debtors, Deborah Owen and Michael Owen, Sr., entered into a

Retail Installment Contract (hereinafter "Contract") with Tasca Auto Group (hereinafter "dealer") for

the purchase of the collateral. Pursuant to the terms and conditions of the Contract, Ford Motor Credit

Company LLC was granted a purchase money security interest in the collateral. Thereafter, the
   Case 1:18-bk-10973         Doc 71     Filed 04/04/19 Entered 04/04/19 09:37:57            Desc Main
                                         Document     Page 2 of 6


Re: Deborah Owen                                                               BK # 18-10973
Contract, pursuant to its terms, was duly assigned by the dealer to Ford Motor Credit Company LLC for

good and valuable consideration. Ford Motor Credit Company LLC is now the holder and owner of

said Contract.

          6.     As of April 3, 2019, the debtors were in default of their payment obligations to Ford

Motor Credit Company LLC pursuant to the terms and conditions of the Contract as follows:

                 a.     Payoff balance: $10,509.54

                 b.      Post-petition arrears: $998.35 (plus contractual late charges)

          (NOTE: The foregoing does not represent any amount which may be due for costs and

attorneys' fees as may be allowed by the Court.)

          7.     Upon information and belief, the value of the collateral is depreciating.

          8.     The debtors have failed to elect to redeem the collateral and have not sought to reaffirm

their underlying obligations to Ford Motor Credit Company LLC.

          9.     It is respectfully asserted that Ford Motor Credit Company LLC's interest in the

collateral will not be adequately protected if the automatic stay is allowed to remain in effect.

          10.    Accordingly, sufficient cause exists to grant Ford Motor Credit Company LLC relief

from the automatic stay herein which includes, but is not limited to, the following:

                 a.      The debtors are in default under the terms and conditions of the Retail

Installment Contract.

                 b.      The security interest of Ford Motor Credit Company LLC with respect to the

collateral is not adequately protected as envisioned under 11 U.S.C. Section 361.

                 c.      The debtors do not possess an equity interest in the collateral.

                 d.      The collateral is not necessary for an effective reorganization of a bankruptcy

estate.
  Case 1:18-bk-10973          Doc 71     Filed 04/04/19 Entered 04/04/19 09:37:57              Desc Main
                                         Document     Page 3 of 6


Re: Deborah Owen                                                                   BK # 18-10973
        11.     It is respectfully submitted that Ford Motor Credit Company LLC is in a more

advantageous position to obtain an optimum price for the sale of the collateral thereby increasing the

possibility of generating a surplus for distribution to creditors of the estate.

        12.     No prior application for the relief requested herein has been made.

        WHEREFORE, Ford Motor Credit Company LLC respectfully requests that the Court issue an

Order, pursuant to 11 U.S.C. Section 362 granting Ford Motor Credit Company LLC relief from

automatic stay in order to obtain possession of its collateral, and for such other and further relief as to

the Court may seem just and proper.

DATED: April 3, 2019
                                                        FORD MOTOR CREDIT COMPANY LLC
                                                        By its counsel:


                                                        ___/s/ Lynda Laing_______________
                                                        Lynda Laing, Esq. #3082
                                                        Strauss, Factor, Laing & Lyons
                                                        One Davol Square, Suite 305
                                                        Providence, RI 02903
                                                        Tel. (401) 456-0700
                                                        Fax. (401) 421-4730
         Within fourteen (14) days after service, if served electronically, as evidenced by the
certification, and an additional three (3) days pursuant to Fed. R. Bank. P. 9006(f) if served by mail or
other expected means specified, any party against whom such paper has been served, or any other party
who objects to the relief sought, shall serve and file an objection or other appropriate response to said
paper with the Bankruptcy Court Clerk’s Office, 380 Westminster Street, 6th Floor, Providence, RI
02903, (401) 626-3100. If no objection or other response is timely filed, the paper will be deemed
unopposed and will be granted unless: (1) the requested relief is forbidden by law; (2) the requested
relief is against public policy; or (3) in the opinion of the Court, the interest of justice requires
otherwise.
  Case 1:18-bk-10973        Doc 71     Filed 04/04/19 Entered 04/04/19 09:37:57           Desc Main
                                       Document     Page 4 of 6


Re: Deborah Owen                                                           BK # 18-10973


                                  CERTIFICATION OF SERVICE

       I hereby certify that on April 4, 2019, I electronically filed the Motion and proposed Order with

the Clerk of the Bankruptcy Court for the District of Rhode Island using the CM/ECF System. The

following participants have received notice electronically; Office of the US Trustee, Janet Goldman,

Esquire, John Boyajian, Esquire, Tatyana Tabachnik, Esquire, and Bernard Lemos, Esquire; and I

hereby certify that I have mailed by United States Postal Service, postage prepaid, the document and a

copy of the Notice of Electronic Filing to the following:

Deborah Owen                                 Michael Owen, Sr.
44 Raven Circle                              44 Raven Circle
Cranston, RI 02921                           Cranston, RI 02921

American Express                             PRA Receivables Management LLC
Co Becket & Lee                              PO Box 41021
PO Box 3001                                  Norfolk, VA 23541
Malvern, PA 19355


                                                               ____/s/ Lynn Morrison
                                                               Lynn Morrison
Case 1:18-bk-10973        Doc 71    Filed 04/04/19 Entered 04/04/19 09:37:57               Desc Main
                                    Document     Page 5 of 6

Re: Deborah Owen
Case No. 1:05-bk-13638


                          UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF RHODE ISLAND

IN RE:         Deborah Owen
               Michael Owen, Sr.
               Debtors                                         Bankruptcy No.: 18-10973
                                                               Chapter 7


                ORDER GRANTING MOTION FOR RELIEF FROM STAY
                   Re: 2011 DODGE RAM WITH VIN # ENDING 6106

       On _____________________, Creditor Ford Motor Credit Company LLC, filed a Motion
for Relief from the Automatic Stay pursuant to 11 U.S.C. §362(d)(1), after filing proof of service
herein, and there being no objection to the motion filed,
       It is hereby ORDERED,
       That the Motion for Relief from the Automatic Stay is GRANTED; and it is further
       ORDERED, that the automatic stay instituted upon the filing of the petition for an Order
for relief by the debtors, is terminated in that it shall not apply to any action by the above
petitioning creditor to recover possession and dispose of its collateral, namely 2011 Dodge Ram
with VIN # ending 6106; and it is further
       ORDERED, that the 14-day stay imposed under Rule 4001(a)(3) of the Federal Rules of
Bankruptcy Procedure applies.


ORDER:                                                 ENTER:


______________________________                         __________________________________
By:                                                    Diane Finkle
Deputy Clerk                                           US Bankrutpcy Judge
                                                       Date:

                                               PRESENTED BY:
                                               By their attorneys,
                                               STRAUSS, FACTOR, LAING & LYONS
Case 1:18-bk-10973       Doc 71   Filed 04/04/19 Entered 04/04/19 09:37:57   Desc Main
                                  Document     Page 6 of 6

Re: Deborah Owen
Case No. 1:05-bk-13638
                                          __/s/ Lynda Laing____________
                                          Lynda L. Laing #3082
                                          One Davol Square, Suite 305
                                          Providence, RI 02903
                                          Tel No.: (401) 456-0700
                                          Fax No.: (401) 421-4730
